DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moraly, U.S. Patent 4,252,472.
Regarding claim 1, Moraly discloses a post anchor comprising: a member having a hollow center portion (7) that is configured to receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion (when the shaft has a significantly smaller cross section, as a particular shaft is not claimed) independent of the member; and a plurality of fins (4, 5, 6) extending outwardly from the member (see Fig. 4, generally).  The phrases “for a shaft,” “is configured to receive,” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 7, Moraly discloses a post anchor comprising: a tubular member having a hollow center portion (7) that can receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion (when the shaft has a significantly smaller cross section, as a particular shaft is not claimed) and independent of the tubular member; and a plurality of fins (4, 5, 6) extending outwardly from the tubular member (See Fig. 4).  The phrases “for a shaft,” “that can receive,” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moraly, U.S. Patent 4,252,472.
Regarding claims 3, 9 and 15, Moraly discloses a post anchor but does not specifically disclose wherein each of the plurality of fins are permanently attached to the (tubular) member or integrally formed to the member.  Moraly does teach welded components in a post anchor (col. 2, line 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld all of the components of the post anchor for a stringer post anchor if it is desired to be in place permanently.
Regarding claim 13, Moraly discloses a post anchor comprising: a lead shaft (15) having a head portion (upper end portion when installed) and an end portion (lower end portion when installed); and a lateral support (Fig. 4) having: a member having a hollow center (7) portion that is configured to receive the head portion of the lead shaft, independent of the member; and a plurality of fins (4, 5, 6) extending outwardly from the member, but does not disclose the lead shaft is rotatable within the hollow center portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a shaft with a smaller cross section when it is adequate for the support required for a lesser cost.  The shaft will then be rotatable within the hollow center.  The phrases “for a shaft,” “is configured to receive,” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moraly, U.S. Patent 4,252,472 in view of Karsten, U.S. Patent Application Publication 2013/0121772.
Regarding claims 5, 11 and 17, Moraly discloses a post anchor which is comprised of a metal in the form of plates (as it may be welded, col. 2 line 7), but does not specifically disclose wherein each of the plurality of fins is substantially flat plates made of steel or galvanized steel.  Karsten teaches an anchor comprised of steel or galvanized steel (paragraph 37).  It would have been obvious to one having .
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moraly, U.S. Patent 4,252,472 in view of Kemp, U.S. Patent 10,030,347.
Regarding claim 19, Moraly discloses a post anchor but does not disclose wherein the lead shaft has at least one helical plate mounted in the end portion of the lead shaft.  Kemp teaches an anchoring system having a helical plate mounted at the end portion for securing to a ground (Fig. 17, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an anchor with at least one helical plate for an effective means to avoid pull-out of the anchor from the ground, as it is well known in the art.
Regarding claim 20, Moraly discloses a post anchor but does not disclose it is further comprising at least one extension shaft attached to lead shaft.  Kemp teaches at least one extension shaft (82).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an extension shaft on the anchor assembly to allow for a deeper anchor when the structure load requires such.
Regarding claim 21, Moraly discloses a post anchor but does not specifically disclose wherein the lead shaft and the at least one extension shaft is fabricated from steel or galvanized steel.    Kemp teaches an anchor comprised of steel or galvanized steel (col. 4, lines 62-64).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the post anchor from a steel for a high strength anchor.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument towards the invention of Moraly (US 452472) not having disclosed a helical pile shaft which is rotatable within the hollow center portion of the member, the 
Regarding the applicant’s argument toward the post being rotatable within the hollow center portion, the examiner maintains that, as stated in the rejection above, the post is capable of being rotated depending on the size of the post.  As a rod is disclosed by Moraly, it is inferred that the post will have a round cross section rather than a cross section which matches the shape of the hollow center which would prevent the post from being rotated.  Similarly, as the post fits within the hollow center, the post/rod is going to have a smaller diameter than the smallest dimension of the opening so that it will fit within, and therefore the post is capable of being rotated.  Regarding the size of the cross sections of each component with respect to one another, the examiner maintains that Moraly has not established a necessary rod to be utilized with the apparatus and is silent to the size of rod required, and therefore the cross section sizes with respect to one another as recited in the claims would be obvious.  Therefore the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633